DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Cardona on 06-10-2022.
The application has been amended as follows: 
In the claims:
Claim 16, line 1, change “a” to --said--;
Claim 16, line 2, after “by” insert --said--;
Claim 17, line 1, change “a” to --said--; and
Claim 16, line 2, after “by” insert --said--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or suggest the hinge of a motor-vehicle mobile part as claimed in detail, specifically the following, collectively:
wherein said pins are formed in a single piece with the second hinge element; and
wherein the first hinge element and the second hinge element are obtained by an additive manufacturing technique in an already reciprocally articulated condition, with said pins mounted with clearance within respective articulation seats formed on first and second flanges of the first hinge element adjacent to said sides of the second hinge element, so that the two hinge elements are permanently bound to each other.
Regarding claim 11, the prior art of record fails to disclose or suggest the method for producing a motor-vehicle hinge as claimed in detail, specifically the following, collectively:
producing at least one first hinge element and a second hinge element already reciprocally articulated to each other about a hinge axis by an additive manufacturing technique; and
wherein said pins are mounted with clearance within respective articulation seats formed on two flanges of the first hinge element adjacent to said sides of the second hinge element, so that the two hinge elements are permanently bound to each other.
It is noted claims 8-10 and 16-18 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677